ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2002-06-13_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 13 JUIN 2002

— 2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER OF 13 JUNE 2002
Mode officiel de citation:

Délimitation maritime entre le Nicaragua et le Honduras
dans la mer des Caraibes (Nicaragua c. Honduras),
ordonnance du 13 juin 2002, C.L.J. Recueil 2002, p. 216

Official citation:
Maritime Delimitation between Nicaragua and Honduras

in the Caribbean Sea ( Nicaragua v. Honduras),
Order of 13 June 2002, I.C.J. Reports 2002, p. 216

 

N° de vente:
ISSN 0074-4441 Sales number 847
ISBN 92-1-070952-7

 

 

 
13 JUIN 2002

ORDONNANCE

DELIMITATION MARITIME ENTRE LE NICARAGUA
ET LE HONDURAS DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

MARITIME DELIMITATION BETWEEN NICARAGUA
AND HONDURAS IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

13 JUNE 2002

ORDER
216

INTERNATIONAL COURT OF JUSTICE

YEAR 2002 2002
13 June
General List
13 June 2002 No. 120

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER

Present: President GUILLAUME; Vice-President Sui, Judges RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS,
PARRA-ARANGUREN, KOOIMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to
Articles 31, 44, 45, 48 and 49 of the Rules of Court,

Having regard to the Order of 21 March 2000. by which the Court
fixed 21 March 2001 and 21 March 2002 as the time-limits for the filing,
respectively, of the Memorial of the Republic of Nicaragua and the
Counter-Memorial of the Republic of Honduras,

Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits ;

Whereas at a meeting between the President of the Court and the
Agents of the Parties, held on 5 June 2002, the Parties agreed to request

4
MARITIME DELIMITATION (ORDER 13 VI 02) 217

the Court that a Reply by the Applicant and a Rejoinder by the Respon-
dent be authorized and expressed their views on the time-limits to be
fixed for that purpose;

Taking into account the views of the Parties and the circumstances of
the case,

Authorizes the submission of a Reply by Nicaragua and a Rejoinder by
Honduras;

Fixes the following time-limits for the filing of those pleadings:

13 January 2003 for the Reply of the Republic of Nicaragua;
13 August 2003 for the Rejoinder of the Republic of Honduras; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of June, two thousand
and two, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Nicaragua and the Government of the Republic of Honduras, respec-
tively.

(Signed) Gilbert GUILLAUME,
President.

( Signed) Philippe COUVREUR,
Registrar.
